Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “and/or” (lines 2 and 4) renders the boundaries of claim scope unclear. The specification at paragraphs [0098, 0099] and FIG. 7 indicate that a constraint and a plurality of key performance indicators are obtained and used, otherwise a broadest reasonable interpretation of the broadly claimed subject matter renders the language excessively broad given that the method could merely comprise obtaining a constraint associated with a sample scheme across one or more substrates and using, by a hardware computer system, the constraint in a sample generation algorithm comprising a multi-objective genetic algorithm. The eligibility of such language notwithstanding (please see section 101 below), this interpretation is clearly anticipated by the enabling knowledge of one skilled in the art. See, also, paragraph [0081]. Thus, the claim is rejected for failing to particularly point out and distinctly claim the subject matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites mathematical concepts, essentially obtaining data (recited as “a constraint and/or a plurality of key performance indicators associated with a sample scheme across one or more substrates”) and using that data in an algorithm comprising a multi-objective genetic algorithm. Referring to the limitation of “measurement data” recited in other claims (see, for example, claim 1, claim 17, claim 20), paragraph [0122] clarifies that subject matter eligible as indicative of integration into a practical application. However, this judicial exception is not integrated into a practical application because “by a hardware computer system” is generically recited computer elements that do not add a meaningful limitation to the abstract idea because they simply amount to implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d). Thus, the claim is rejected for being directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-13, 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Izikson et al. [US 2012/0084041 A1].
As per claim 1, Izikson et al. anticipate a broadest reasonable interpretation of a method comprising:
obtaining measurement data associated with a set of locations [0038 receive a set of measurements, 0044 receive and/or acquire data or information];
analyzing the measurement data to determine statistically different groups of the locations [0055 set, 0056 sub-set, 0077 statistical criterion]; and
configuring, by a hardware computer system [0108, 0109], a sample scheme generation algorithm based on the statistically different groups [0028 across a semiconductor surface utilizing a sub-sampling scheme, 0065 optimization].
As per claim 2, wherein the locations in a group together define one or more regions within a field, the field being repeated across one or more substrates [0031 repeatable patterned features, 0037, 0038 ].
As per claim 10, wherein the set of locations is defined across one or more substrates [0030 overlay metrology marks, 0031, 0038 across wafer and/or field].
As per claim 11, wherein the set of locations is defined across one or more fields [0030 overlay metrology marks, 0031, 0038 across wafer and/or field].
As per claim 12, wherein the measurement data comprises values of a parameter measured across a field by a sensor within an optical plane [0009, 0044 metrology system].
As per claim 13, wherein the parameter is one of: an aberration level, a dose, a focus level or a detected position of a mark [0043 information indicative of over, focus, dose correctables].
As per claim 15, a computer program product comprising a non-transitory computer-readable medium having computer instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least implement the method of claim 1 [0048].
Claim 16 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by  Yoshida et al. [US 6,885,908 B2].
As per claim 16, Yoshida et al. anticipate a broadest reasonable interpretation of a method comprising:
obtaining a constraint and/or a plurality of key performance indicators associated with a sample scheme across one or more substrates [column 1, lines 14, 16 movement sequence, on a substrate, column 5, lines 1-13, column 10, line 52 constraints on parameters]; and
using, by a hardware computer system, the constraint and/or the plurality of key performance indicators in a sample scheme generation algorithm comprising a multi-objective genetic algorithm [column 3, lines 40-41, 52-53 genetic algorithm is a known optimization technique, as a multi-objective, column 10, lines 57-59 multi-objective optimization can be done satisfying constraints, column 20, lines 17-34].
Claim 16 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kaushal et al. [US 8,725,667 B2].
As per claim 16, Kaushal et al. anticipate a broadest reasonable interpretation of a method comprising:
obtaining a constraint and/or a plurality of key performance indicators associated with a sample scheme across one or more substrates [column 3, lines 4-16 initial input a set of KPIs; column 9, line 39 tool system semiconductor manufacturing]; and
using, by a hardware computer system, the constraint and/or the plurality of key performance indicators in a sample scheme generation algorithm comprising a multi- objective genetic algorithm [column 3, lines 4-16 analysis of KPIs, FIG. 3 biologically based learning tool].
Claims 1, 2, 10-13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theeuwes et al. [US 10,845,713 B2 - EP 3279735A1].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, a method comprising:
obtaining measurement data associated with a set of locations [column 12, lines 36-48];
analyzing the measurement data to determine statistically different groups of the locations [column 11, line 24-column 12, line 3, 64-column 13, line 9]; and
configuring, by a hardware computer system, a sample scheme generation algorithm based on the statistically different groups [column 11, line 24-column 12, line 3, 64-column 13, line 9].
As per claim 2, wherein the locations in a group together define one or more regions within a field, the field being repeated across one or more substrates [column 11, line 24-column 12, line 3 across substrate, interfield].
As per claim 10, wherein the set of locations is defined across one or more substrates [column 11, line 24-column 12, line 3 across substrate, interfield].
As per claim 11, wherein the set of locations is defined across one or more fields [column 11, line 24-column 12, line 3 across substrate, interfield].
As per claim 12, wherein the measurement data comprises values of a parameter measured across a field by a sensor within an optical plane [column 12, line 64-column 13, line 4].
As per claim 13, wherein the parameter is one of: an aberration level, a dose, a focus level or a detected position of a mark [column 12, line 64-column 13, line 4].
As per claim 15, a computer program product comprising a non-transitory computer-readable medium having computer instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least implement the method of claim 1 [column 19, lines 20-23].
Claims 1, 2, 10-13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kou et al. [US 2020/0050180 A1 - EP 3312693A1].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, a method comprising:
obtaining measurement data associated with a set of locations [0172];
analyzing the measurement data to determine statistically different groups of the locations [0079, 0080, 0093-0094, 0158]; and
configuring, by a hardware computer system, a sample scheme generation algorithm based on the statistically different groups [0080-0082, 0102, 0161, 0162].
As per claim 2, wherein the locations in a group together define one or more regions within a field, the field being repeated across one or more substrates [0063].
As per claim 10, wherein the set of locations is defined across one or more substrates [0063].
As per claim 11, wherein the set of locations is defined across one or more fields [0063].
As per claim 12, wherein the measurement data comprises values of a parameter measured across a field by a sensor within an optical plane [0095].
As per claim 13, wherein the parameter is one of: an aberration level, a dose, a focus level or a detected position of a mark [0061, 0063].
As per claim 15, a computer program product comprising a non-transitory computer-readable medium having computer instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least implement the method of claim 1 [0023].
Allowable Subject Matter
Claim 20 is allowed.
Claims 3-9, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not describe a genetic algorithm, or stacking as best understood in reference to paragraphs [0085, 0106].
Specifically, although the prior art of record discloses the subject matter described above, the prior art of record does not disclose, teach, or render obvious, as per claim 3, the method of claim 1, wherein: the locations in a group together define one or more regions spanning a plurality of fields across one or more substrates, the plurality of fields having different respective sub-sampling in a sampling scheme generated by the sample scheme generation algorithm; and the analyzing the measurement data comprises stacking the measurement data across the spanned plurality of fields using their different respective sub-sampling to determine the statistically different groups of the locations; as per claim 4, the method of claim 1, wherein the sample scheme generation algorithm comprises a genetic algorithm; as per claim 17, the method of claim 16, further comprising: obtaining measurement data associated with a set of locations across the one or more substrates; analyzing the measurement data; and optimizing a sample scheme based on the analysis, wherein the locations define one or more regions spanning a plurality of fields across one or more substrates, the plurality of fields having different respective sub- sampling in the sampling scheme; wherein the constraint is based on the analysis; and wherein the analyzing the measurement data comprises stacking the measurement data across the spanned plurality of fields using their different respective sub-sampling; and as per claim 20, a method comprising: obtaining measurement data associated with a set of locations across one or more substrates; analyzing the measurement data; and optimizing, by a hardware computer system, a sample scheme based on the analysis, wherein the locations define one or more regions spanning a plurality of fields across one or more substrates, the plurality of fields having different respective sub-sampling in the sampling scheme, and wherein the analyzing the measurement data comprises stacking the measurement data across the spanned plurality of fields using their different respective sub-sampling. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851